Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 01/27/2020. Claims 1-7 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 01/27/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-013026, filed on 01/29/2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a determinator configured to determine a steering assistance amount” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Such claim limitation is: “a determinator configured to determine a steering assistance amount”. The specification fails to link the determinator to any structure, for example it is not clear if the determinator is some processor with a non-transitory storage medium or a controller. Claims 2-7 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “a determinator configured to determine a steering assistance amount” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of sufficient structure that describes “a determinator” such as a unique processor, or controller. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-7 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 1.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansari et. al. (U.S. Patent No. 10156850 B1).
Regarding claim 1
Ansari discloses “A vehicle control apparatus configured to perform a steering assistance control of steering a vehicle to move away from an obstacle to avoid when the obstacle is in a steering assistance range,” (See Ansari Col. 8, L. 10-26 “The motion planning system can determine that the vehicle can perform a certain action (e.g., pass an object) without increasing the potential risk to the vehicle and/or violating any traffic laws (e.g., speed limits, lane boundaries, signage). For instance, the motion planning system can evaluate each of the predicted motion trajectories of the first and/or second objects during its cost data analysis as it determines an optimized vehicle trajectory through the surrounding environment. In some implementations, one or more of the predicted motion trajectories may not ultimately change the motion of the autonomous vehicle (e.g., due to an overriding factor such as a jaywalking pedestrian). In some implementations, the motion plan may define the vehicle's motion such that the autonomous vehicle avoids the first and/or second object(s), reduces speed to give more leeway such object(s), proceeds cautiously, performs a stopping action, etc.”
Ansari discloses “said vehicle control apparatus comprising: a determinator configured to determine a steering assistance amount associated with the steering assistance control for the obstacle,” Per Spec “In other words, the steering assistance amount determination device 230 arithmetically operates a steering assistance amount at which the existing obstacle can be safely passed (specifically, a steering assistance amount in which a lateral distance between the vehicle .10 and the obstacle (=a distance in a vehicle width direction) is greater than or equal to a predetermined distance).” (See Ansari Col. 7, L. 59-66 “The autonomous vehicle can determine a motion plan based at least in part on the predicted motion trajectory of the first object and/or the predicted motion trajectory of the second object. For instance, the prediction system can output data indicative of the predicted motion trajectory of the first object and/or the predicted motion trajectory of the second object to the motion planning system of the autonomous vehicle.”)
Ansari discloses “on the basis of a distance between two of a plurality of obstacles in a direction of travel of the vehicle, when the plurality of obstacles are in the steering assistance range;” (See Ansari Col. 17, L. 58-66 “In some implementations, the second model can include a traffic-flow model. For example, the autonomous vehicle can determine one or more parameters associated with the second object. The parameters can include a desired velocity of the object (e.g., travel lane speed), a minimum distance between the second object and the object in front of it (e.g., the first, lead object), desired time headway, acceleration, braking deceleration, and/or other parameters.”)
Ansari discloses “and a controller programmed to control the vehicle to perform the steering assistance control by using the steering assistance amount determined by said determinator.” (See Ansari Col. 21, L. 7-14 “The vehicle computing system 102 can cause the vehicle 104 to initiate a motion control in accordance with at least a portion of the motion plan 138. For instance, the motion plan 138 can be provided to the 
Regarding claim 2
Ansari discloses “The vehicle control apparatus according to claim 1, wherein when there are a first obstacle and a second obstacle as the plurality of obstacles, said determinator is configured to determine the steering assistance amount for the first obstacle, on the basis of (i) a reference steering assistance amount corresponding to the first obstacle, (ii) a reference steering assistance amount corresponding to the second obstacle,” (See Ansari Col. 7, L. 59-62 “The autonomous vehicle can determine a motion plan based at least in part on the predicted motion trajectory of the first object and/or the predicted motion trajectory of the second object.” Ansari discloses generating a motion plan for the vehicle, which is a steering assist or trajectory to avoid a collision with a road obstacle. Also See Col. 10 L. 55-59 “In some implementations, the vehicle 104 can implement vehicle operating assistance technology (e.g., collision mitigation system, power assist steering, etc.) while in the manual operating mode to help assist the human operator of the vehicle 104.”)
Ansari discloses “and (iii) a distance between the first obstacle and the second obstacle in the direction of travel of the vehicle.” (See Ansari Col. 17, L. 58-66 “In some implementations, the second model can include a traffic-flow model. For example, the autonomous vehicle can determine one or more parameters associated with the second object. The parameters can include a desired velocity of the object (e.g., travel lane speed), a minimum distance between the second object and the object in front of it 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et. al. (U.S. Patent No. 10156850 B1) in view of Hudecek et. al. (U.S. Publication No. 2020/0398894).
Regarding claim 3
Ansari discloses all of the elements of the claimed invention, except “The vehicle control apparatus according to claim 2, wherein when there is the first obstacle on one of left and right sides as viewed from the vehicle and there is the second obstacle on the other side, said determinator is configured to reduce the steering assistance amount for the first obstacle with reducing the distance between the first obstacle and the second obstacle in the direction of travel of the vehicle.” BRI, reduce a determined threshold lateral distance between a first obstacle and vehicle, to allow the vehicle to pass without colliding, as the distance decreases between a plurality of obstacles on opposite sides. See Spec “In other words, the steering assistance amount determination device 230 arithmetically operates a steering assistance amount at which the existing obstacle can be safely passed (specifically, a steering assistance amount in which a lateral distance between the vehicle .10 and the obstacle (=a distance in a vehicle width direction) is greater than or equal to a predetermined distance).” & “As a result, the steering assistance amount A' of the obstacle a may be calculated as a value that increases with increasing the distance AtoB between the obstacle a and the obstacle b (or a value that decreases with reducing the distance AtoB between the obstacle a and, the obstacle b).”
Hudecek discloses “The vehicle control apparatus according to claim 2, wherein when there is the first obstacle on one of left and right sides as viewed from the vehicle and there is the second obstacle on the other side, said determinator is configured to reduce the steering assistance amount for the first obstacle with reducing the distance between the first obstacle and the second obstacle in the direction of travel of the vehicle.
Ansari and Hudecek are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ansari to incorporate the teachings of Hudecek to recalculate an allowable travel region or steering assist amount based upon obstacles in the surrounding environment. Doing so provides a known method to navigate in an environment with obstacles, advantageously by generating the most optimal route for a vehicle to safely transverse around the obstacles.
Regarding claim 4
Ansari discloses all of the elements of the claimed invention as described above, except “The vehicle control apparatus according to claim 3, wherein when there is the first obstacle on one of the left and right sides as viewed from the vehicle and there is the second obstacle on the other side, said determinator is configured to determine the steering assistance amount for the first obstacle, by subtracting a steering assistance control amount, which is obtained from the reference steering assistance amount corresponding to the second obstacle and the distance between the first obstacle and the second obstacle, from the reference steering assistance amount corresponding to the first obstacle.” BRI, decrease a determined threshold lateral distance between a first obstacle and vehicle, by subtracting parameters of a second obstacle, from parameters for a first obstacle or a threshold for a first obstacle, to allow the vehicle to pass the obstacles without colliding.
Hudecek discloses “The vehicle control apparatus according to claim 3, wherein when there is the first obstacle on one of the left and right sides as viewed from the vehicle and there is the second obstacle on the other side, said determinator is configured to determine the steering assistance amount for the first obstacle, by subtracting a steering assistance control amount, which is obtained from the reference steering assistance amount corresponding to the second obstacle and the distance between the first obstacle and the second obstacle, from the reference steering assistance amount corresponding to the first obstacle.” (See Hudecek [0065] “For example, the dilated region 510 can represent the largest extent of the drivable area 506 and can comprise information about object(s) (e.g., pedestrian 106a and vehicle 104a) in the environment 500 and probabilistic distances between the boundaries (e.g., defined by the regions 510, 512, and 514) and the object(s). As a non-limiting example, uncertainties from measurement and/or movement of the object(s) may be effectively “encoded” into such boundaries. Further, and in some examples, the collision region 512 can represent a drivable region smaller than the dilated region 510 representing a region for the vehicle 102 to avoid to further reduce a likelihood that the vehicle 102 will collide with the pedestrian 106a and the vehicle 104a in the environment 500.” Hudecek discloses considering a position and distance between of a plurality of objects in the travel environment and selecting a travel region (more or less closer to either object). Also see Hudecek Fig. 1 Pedestrian 106A, & Vehicle 104A).
Ansari and Hudecek are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ansari to incorporate the teachings of Hudecek to recalculate an allowable travel region or steering assist amount based upon obstacles in the surrounding environment. Doing so provides a known method to navigate in an environment with obstacles, advantageously 
Regarding claim 5
Ansari discloses all of the elements of the claimed invention as described above, except “The vehicle control apparatus according to claim 2, wherein when there are the first obstacle and the second obstacle on one of the left and right sides as viewed from the vehicle, said determinator is configured to determine a larger one of (i) the reference steering assistance amount corresponding to the first obstacle and (ii) a candidate steering assistance amount, which is obtained from the reference steering assistance amount corresponding to the second obstacle and the distance between the first obstacle and the second obstacle, to be the steering assistance amount corresponding to the first obstacle.” BRI, increase a determined threshold lateral distance between a first obstacle and vehicle, to allow the vehicle to pass without colliding, when obstacles are on the same lateral side relative to the vehicles traveling direction.
Hudecek discloses “The vehicle control apparatus according to claim 2, wherein when there are the first obstacle and the second obstacle on one of the left and right sides as viewed from the vehicle, said determinator is configured to determine a larger one of (i) the reference steering assistance amount corresponding to the first obstacle and (ii) a candidate steering assistance amount, which is obtained from the reference steering assistance amount corresponding to the second obstacle and the distance between the first obstacle and the second obstacle, to be the steering assistance amount corresponding to the first obstacle.” (See Hudecek [0065] “For example, the dilated region 510 can represent the largest extent of the drivable area 506 and can comprise information about object(s) (e.g., pedestrian 106a and vehicle 104a) in the environment 
Ansari and Hudecek are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ansari to incorporate the teachings of Hudecek to recalculate an allowable travel region or steering assist amount based upon obstacles in the surrounding environment. Doing so provides a known method to navigate in an environment with obstacles, advantageously by generating the most optimal route for a vehicle to safely transverse around the obstacles.
Regarding claim 6
Ansari discloses all of the elements of the claimed invention as described above, except “The vehicle control apparatus according to claim 1, wherein when there is a first obstacle on one of left and right sides as viewed from the vehicle and there are a second obstacle and a third obstacle on the other side as the plurality of obstacles, said determinator is configured to determine the steering assistance amount corresponding to the first obstacle, by subtracting a larger one of (i) a first steering assistance control amount, which is obtained from a reference steering assistance amount corresponding to the second obstacle and a distance between the first obstacle and the second obstacle, and (ii) a second steering assistance control amount, which is obtained from a reference steering assistance amount corresponding to the third obstacle and a distance between the first obstacle and the third obstacle, from a reference steering assistance amount corresponding to the first obstacle.” BRI, decrease a determined threshold lateral distance between a first obstacle and vehicle, by subtracting parameters of a first obstacle from parameters for a second obstacle or a threshold for a second obstacle, to allow the vehicle to pass the obstacles without colliding.
Hudecek discloses “The vehicle control apparatus according to claim 1, wherein when there is a first obstacle on one of left and right sides as viewed from the vehicle and there are a second obstacle and a third obstacle on the other side as the plurality of obstacles, said determinator is configured to determine the steering assistance amount corresponding to the first obstacle, by subtracting a larger one of (i) a first steering assistance control amount, which is obtained from a reference steering assistance amount corresponding to the second obstacle and a distance between the first obstacle and the second obstacle, and (ii) a second steering assistance control amount, which is obtained from a reference steering assistance amount corresponding to the third obstacle and a distance between the first obstacle and the third obstacle, from a reference steering assistance amount corresponding to the first obstacle.” (See Hudecek [0065] “For example, the dilated region 510 can represent the largest extent of the drivable area 506 and can comprise information about object(s) (e.g., pedestrian 106a 
Ansari and Hudecek are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ansari to incorporate the teachings of Hudecek to recalculate an allowable travel region or steering assist amount based upon obstacles in the surrounding environment. Doing so provides a known method to navigate in an environment with obstacles, advantageously by generating the most optimal route for a vehicle to safely transverse around the obstacles.
Regarding claim 7
Ansari discloses all of the elements of the claimed invention as described above, except “The vehicle control apparatus according to claim 1, wherein when there are a first obstacle and a second obstacle on one of left and right sides as viewed from the vehicle and there is a third obstacle on the other side as the plurality of obstacles, said determinator is configured to determine the steering assistance amount corresponding to the first obstacle, by subtracting a steering assistance control amount, which is obtained from a reference steering assistance amount corresponding to the third obstacle and a distance between the first obstacle and the third obstacle, from a larger one of (i) a reference steering assistance amount corresponding to the first obstacle and (ii) a candidate steering assistance amount, which is obtained from a reference steering assistance amount corresponding to the second obstacle and a distance between the first obstacle and the second obstacle.” BRI, decrease a determined threshold lateral distance between a first obstacle and vehicle, by subtracting parameters of a third obstacle from parameters for a first obstacle or a threshold for a first obstacle, to allow the vehicle to pass the obstacles without colliding.
Hudecek discloses “The vehicle control apparatus according to claim 1, wherein when there is a first obstacle on one of left and right sides as viewed from the vehicle and there are a second obstacle and a third obstacle on the other side as the plurality of obstacles, said determinator is configured to determine the steering assistance amount corresponding to the first obstacle, by subtracting a larger one of (i) a first steering assistance control amount, which is obtained from a reference steering assistance amount corresponding to the second obstacle and a distance between the first obstacle and the second obstacle, and (ii) a second steering assistance control amount, which is obtained from a reference steering assistance amount corresponding to the third obstacle and a distance between the first obstacle and the third obstacle, from a reference steering assistance amount corresponding to the first obstacle.” (See Hudecek [0065] “For example, the dilated region 510 can represent the largest extent of the drivable area 506 and can comprise information about object(s) (e.g., pedestrian 106a 
Ansari and Hudecek are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ansari to incorporate the teachings of Hudecek to recalculate an allowable travel region or steering assist amount based upon obstacles in the surrounding environment. Doing so provides a known method to navigate in an environment with obstacles, advantageously by generating the most optimal route for a vehicle to safely transverse around the obstacles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor (U.S. Patent No. 11016493 B2) discloses path planning for collision avoidance. Nakata (U.S. Publication No. 2020/0081443) discloses an autonomous apparatus with collision avoidance. Steinberg et. al. (U.S. Publication No. 2019/0318177) discloses detecting a distance or separation of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664